Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 11/16/20. As directed, Claims 1, 13, 18 have been amended, claim 25-26 added, and claims 20, 22 cancelled. Thus claims 1, 6-9, 11-13, 18-19, and 24-26 are presently pending in this application.
The amendments are sufficient to overcome the claim objections and the claim rejections under 35 USC 112(b) from the previous action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, 11-13, 16, 18-19, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2014/0158669 A1, hereinafter “Davidson”) in view of Norrish et al. (US 2002/0008095 Al, hereinafter "Norrish").
Regarding claim 1, Davidson discloses a welding method comprising:
generating a control waveform (110, Fig. 6) for welding power output, the waveform comprising at least one peak phase (72) followed by a first knee phase (112) and a dabbing phase (74, described in Par. 0042) followed by 
converting incoming power to welding power (Par. 0009) based upon the control waveform, such that the dabbing energy level is less than the peak energy level and a first a
and terminating the dabbing phase based upon determination of clearance of the short circuit (Fig. 7 shows dabbing at step 104 and, after clearing of short, returning to background 108. Note that if the short does not clear, step 106 is implemented; see also Par. 0040 which describes these steps: “If needed, a short circuit routine may be implemented…as when the current and voltage levels indicate that a short circuit persists and did not clear.” Thus, since the system determines if a short has not cleared, it must also determine when a short has cleared, and in this case terminates the dabbing step and returns to background as in step 108).
Davidson fails to disclose a second knee phase following the dabbing phase.
Norrish teaches, in a welding method, a dabbing energy level (see “wetting in,” Fig. 2) which is lower than a background level (“arc heating phase,” Fig. 2), and a second knee phase energy level being lower than the background energy level (Annotated Fig. 2, below). The advantage of adding a second knee phase after the dabbing phase is that it "significantly reduces spatter during bridge rupturing," (Norrish, Abstract, final 3 

    PNG
    media_image1.png
    148
    342
    media_image1.png
    Greyscale
 		Annotated Fig. 2
Regarding claim 13, Davidson discloses a welding method comprising:
generating a cyclical (Fig. 7) control waveform (110, Fig. 6) for welding power output, the waveform comprising, in each cycle and in the following order, a peak phase (72) followed by a first knee phase (112) and a dabbing phase (74, described in Par. 0042) followed by 
converting incoming power to welding power (Par. 0009) based upon the control waveform, such that the dabbing energy level is less than the peak energy level and a first a
establishing the short circuit during the dabbing phase (Par. 0042: “the short may be forced with the dabbing phase 74,”),
detaching a ball of molten metal to clear the short circuit during the dabbing phase (“a reduced dabbing current target is used to deposit the molten ball,” Par. 0037),
and terminating the dabbing phase based upon determination of clearance of the short circuit (Fig. 7 shows dabbing at step 104 and, after clearing of short, returning to background 108. Note that if the short does not clear, step 106 is implemented; see also Par. 0040 which describes these steps: “If needed, a short circuit routine may be implemented…as when the current and voltage levels indicate that a short circuit persists and did not clear.” Thus, since the system determines if a short has not cleared, it must also determine when a short has cleared, and in this case terminates the dabbing step and returns to background as in step 108).
Davidson fails to disclose a second knee phase following the dabbing phase.
Norrish teaches, in a welding method, a dabbing energy level (see “wetting in,” Fig. 2) which is lower than a background level (“arc heating phase,” Fig. 2), and a second knee phase energy level being lower than the background energy level (Annotated Fig. 2, below). The advantage of adding a second knee phase after the dabbing phase is that it "significantly reduces spatter during bridge rupturing," (Norrish, Abstract, final 3 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Daniel by forming the dabbing energy level and the second knee phase energy level to be lower than the background 
Regarding claim 6, Davidson discloses during the background phase the welding power output has a current level of between approximately 25 and 125 A (Par. 0042).
Regarding claim 7, Davidson teaches a dabbing phase welding power output current of less than approximately 25 A (Par. 0034).
Regarding claim 8, Davidson discloses the dabbing phase having a duration of between approximately 1 and 5 ms (Par. 0039).
Regarding claim 9, Davidson discloses during the peak phase a ball of molten metal beginning to detach from a welding electrode and during the dabbing phase a short circuit is established between the ball and a workpiece wherein the ball detaches and the short is cleared (Par. 0040).
Regarding claim 11, Davidson discloses the dabbing phase resetting an arc length between and end of the welding electrode and a weld puddle into which a ball of molten metal is deposited during the dabbing phase (Par. 0039).
Regarding claim 12, Davidson discloses during the peak and background phases the welding output power is closed-loop controlled to maintain target voltages (Par. 0033).
Regarding claim 18, Davidson discloses a welding system comprising:
control circuitry (22, Fig. 1) configured to generate a control waveform (110, Fig. 6) for welding power output, the waveform comprising at least one peak phase (72) followed by a first knee phase (112) and a dabbing phase (74, described in Par. 0042) followed by 
power conversion circuitry (24) configured to:
convert incoming power to welding power (Par. 0009) based upon the control waveform, such that the dabbing energy level is less than the peak energy level and a first a
terminate the dabbing phase based upon determination of clearance of the short circuit (Fig. 7 shows dabbing at step 104 and, after clearing of short, returning to background 108. Note that if the short does not clear, step 106 is implemented; see also Par. 0040 which describes these steps: “If needed, a short circuit routine may be implemented…as when the current and voltage levels indicate that a short circuit persists and did not clear.” Thus, since the system determines if a short has not cleared, it must also determine when a short has cleared, and in this case terminates the dabbing step and returns to background as in step 108).
Davidson fails to disclose a second knee phase following the dabbing phase.
Norrish teaches, in a welding method, a dabbing energy level (see “wetting in,” Fig. 2) which is lower than a background level (“arc heating phase,” Fig. 2), and a second knee phase energy level being lower than the background energy level (Annotated Fig. 2, below). The advantage of adding a second knee phase after the dabbing phase is that 
Regarding claim 19, Davidson as modified by Norrish in claim 18 above discloses the control waveform comprises a cyclical waveform further comprising, in each cycle and in the following order, the peak phase, the first knee phase, the dabbing phase, the second knee phase, and the background phase (substantially as set forth in claim 13 above).
Regarding claim 25, Davidson discloses the control waveform transitioning from the peak energy level to the dabbing energy level prior to establishing the short circuit (in claim 9 above, it was shown that, during the dabbing phase a short circuit is established, Par. 0040; thus, the control waveform transitions to the dabbing energy level prior to establishing the short circuit).
Regarding claim 26, Davidson discloses increasing the current to force clearance of the short circuit (Par. 0037).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Norrish, as applied to claim 1, and further in view of Nadzam et al. (US 2013/0112676 A1, hereinafter “Nadzam,”).
Regarding claim 24, Davidson fails to teach determination of clearance of the short being based on a rising weld voltage or a drop in current. However, Nadzam teaches, in a welding method, determination of clearance of the short being based on a rising weld voltage (“[w]hen the short circuit has terminated, the voltage sensed by the welder increases to a level indicated in program P,” Par. 0023.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 
Response to Arguments
Applicant's arguments filed 11/16/20 are persuasive and therefore a second non-final action is issued.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Examiner, Art Unit 3761